Citation Nr: 0906422	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-27 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York.  


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred from February 13 to 
February 16, 2007 at C.V.P.H. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran's period of service has not been verified.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of determinations dated in April 2007 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York, that determined that the Veteran was 
not entitled to payment or reimbursement for the cost of 
private medical expenses incurred from February 13 to 
February 16, 2007 at C.V.P.H.     

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed regarding the Veteran's 
claim for reimbursement of unauthorized medical expenses 
incurred from February 13 to February 16, 2007 at C.V.P.H.  
The claims for reimbursement were denied under 38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120 (2008) and 38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1002 (2008) in the April 2007 determinations.  
The Veteran filed a notice of disagreement with each 
determination and disagreed with the denial under both 
38 U.S.C.A. § 1728 and § 1725.  However, the June 2007 
statement of the case only addressed the theory of 
entitlement under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
The Statement of the Case did not provide the pertinent 
regulations for reimbursement under the Millennium Act, 
specifically 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  The 
Statement of the Case issued to the Veteran in June 2007 was 
defective because the Statement of the Case did not set forth 
all controlling law and regulations in this matter.  See 
38 C.F.R. § 19.29 (2008).  

Also, during the pendency of this appeal, the provisions of 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 were amended.  See 
the Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub.L.No. 110-387, § __, __Stat.__(2008).  Prior to 
October 10, 2008, 38 U.S.C.A. § 1725 defined "emergency 
treatment" as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  See 38 U.S.C.A. § 1725(f)(1) (2002) (Emphasis 
added).   

On October 10, 2008, the Veterans' Mental Health and Other 
Care Improvement Act of 2008, Pub.L.No. 110-387, § __, 
__Stat.__(2008), was signed into law.  The Veterans' Mental 
Health and Other Care Improvement Act of 2008 amended a 
portion of section 1725.  The definition of emergency 
treatment set forth in subsection (f)(1)(C) was amended.  
Subsection (f)(1) was amended by striking subparagraph (C) 
and inserting the following new subparagraph (C): 

''(C) until- ''(i) such time as the veteran can be 
transferred safely to a Department facility or 
other Federal facility and such facility is capable 
of accepting such transfer; or ''(ii) such time as 
a Department facility or other Federal facility 
accepts such transfer if- ''(I) at the time the 
veteran could have been transferred safely to a 
Department facility or other Federal facility, no 
Department facility or other Federal facility 
agreed to accept such transfer; and ''(II) the non-
Department facility in which such medical care or 
services was furnished made and documented 
reasonable attempts to transfer the veteran to a 
Department facility or other Federal facility."  
See the Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub.L.No. 110-387, § __, 
__Stat.__(2008).

The Veterans' Mental Health and Other Care Improvement Act of 
2008 also amended a portion of 38 U.S.C.A. § 1728.  The 
former subsection (a) was removed and a new subsection (a) 
was added.  The new subsection (a) set forth the 
circumstances when the Secretary shall reimburse veterans 
eligible for hospital care or medical services for the 
customary and usual charges of emergency treatment, where 
such emergency treatment was rendered to such veterans in 
need for an adjudicated service-connected disability; a non-
service-connected disability associated with and held to be 
aggravating a service-connected disability; any disability of 
a veteran if the veteran has a total disability permanent in 
nature from a service-connected disability; or any illness, 
injury, or dental condition of a veteran who is a participant 
in a vocational rehabilitation program.  See the Veterans' 
Mental Health and Other Care Improvement Act of 2008, 
Pub.L.No. 110-387, § __, __Stat.__(2008) for the exact 
language of the revised subsection (a).   

Subsection (b) of 38 U.S.C.A. § 1728 was revised by striking 
''care or services'' and inserting ''emergency treatment."  
A new subsection (3) was added to 38 U.S.C.A. § 1728, and the 
new subsection (c) stated ''In this section, the term 
'emergency treatment' has the meaning given such term in 
section 1725(f)(1) of this title.''  See the Veterans' Mental 
Health and Other Care Improvement Act of 2008, Pub.L.No. 110-
387, § __, __Stat.__(2008). 

Pertinent regulations provide that a Statement of the Case 
issued to an appellant must be complete enough to allow the 
appellant to present his or her argument before the Board and 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination.  38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2008).  To 
ensure due process, on remand, the VAMC should issue a 
Supplemental Statement of the Case that includes the laws and 
regulations pertaining to claims for reimbursement for 
unauthorized medical expenses pursuant to 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120 and 38 U.S.C.A. § 1725; 38 C.F.R. 
§ 17.1002, including citation and discussion of the revised 
law and regulations.  

Proper notice pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA) has not been issued to the Veteran.  The VCAA 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board finds that on remand, the 
Veteran should be issued appropriate VCAA notice for a 
medical expenses reimbursement claim pursuant to 38 U.S.C.A. 
§38 U.S.C.A. § 1725 and § 1728 and be given a reasonable 
period of time to respond prior to readjudication of the 
claims.  

The Board finds that additional evidentiary development is 
necessary before the claims for reimbursement can be 
considered on the merits.  It is not clear from the record 
whether the Veteran has any service-connected disabilities or 
a total disability permanent in nature resulting from a 
service-connected disability.  Although a folder from the 
VAMC is available for review, the Veteran's claims folder has 
not been provided to the Board.  Therefore, the Board finds 
that the VAMC should obtain the Veteran's claims folder from 
the appropriate Regional Office.  This information is 
necessary to determine whether the criteria set forth in 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 have been met.  The 
VAMC should also obtain evidence as to whether the Veteran, 
at the time the emergency treatment was furnished, was 
enrolled in the VA health care system and had received 
medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment.  See 38 U.S.C.A. § 1725(b)(2).  

The Veteran argues that the medical expenses incurred from 
February 13 to February 16, 2007 at C.V.P.H. were incurred 
due to a medical emergency and transfer to a VA hospital was 
not feasible.  The Board notes that the emergency room and 
hospital records from C.V.P.N. are not associated with the 
claims folder.  The VAMC should contact the Veteran and ask 
the Veteran to provide the appropriate authorizations so the 
Veteran's records for hospitalization and treatment from 
February 13 to February 16, 2008 can be obtained from 
C.V.P.N.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).

The Veteran argues that he did not refuse transfer to a VA 
hospital, there was a blizzard on February 13 and 14, 2007 
which would have prevented transfer to a VA hospital, and the 
VA hospital was 165 miles away.  See the Veteran's statements 
dated in April 2007, and August 2007.  Additional development 
is necessary to determine whether it was safe and reasonable 
to transfer the Veteran to a VA medical facility at any time 
from February 13 to 16, 2007, and to determine the date that 
the VA facility was actually capable of accepting the 
Veteran's transfer.  The VAMC should submit information 
including records and documentation which set forth or 
address whether a VA facility was capable of accepting 
transfer of the Veteran during the time period from February 
13 to 16, 2007.  The VAMC should ask C.V.P.H. to submit 
information including records and documentation which 
addresses whether the Veteran could have been transferred 
safely to a VA facility including whether there was a medical 
emergency at the time the Veteran was admitted to C.V.P.H., 
and the time at which the medical emergency had ended and the 
Veteran could have been safely transferred to a VA or other 
Federal facility.  The VAMC only provided information that 
shows that C.V.P.H. believed the Veteran refused transfer to 
a VA facility.  There is no evidence or documentation which 
establishes that it was reasonable to actually transfer the 
Veteran to a VA facility and the VA facility was capable of 
accepting the transfer during the time period from February 
13 to 16, 2007.   

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence necessary to substantiate the 
claims for reimbursement under 
38 U.S.C.A. § 1728 and 38 U.S.C.A. 
§ 1725.  The notice letter should include 
notice of the provisions of 38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120 and 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002, 
including citation and discussion of the 
revised law.  

2.  Obtain the Veteran's VA claims folder 
from the appropriate Regional Office.  

3.  Associate with the file information 
as to whether, at the time the emergency 
treatment was furnished, the Veteran was 
enrolled in the VA health care system and 
had received medical services under 
authority of 38 U.S.C. Chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment.

4.  Contact the Veteran and ask the 
Veteran to provide the appropriate 
authorizations so the Veteran's records 
for hospitalization and treatment, 
including records from the emergency room 
and EMT if any, from February 13 to 
February 16, 2008 can be obtained from 
C.V.P.N.  

5.  Ask the appropriate VA facility and 
C.V.P.H. to provide information and 
documentation that addresses when it was 
safe to transfer the Veteran to the VA 
facility and the date that the VA 
facility was capable of accepting the 
transfer from February 13 to 16, 2007.    

6.  Readjudicate the claim for 
entitlement to reimbursement for the cost 
of unauthorized private medical expenses 
incurred from February 13 to February 16, 
2007 at C.V.P.H. under 38 U.S.C.A. § 1725 
and 38 U.S.C.A. § 1728.  If the decision 
remains adverse, issue a Supplemental 
Statement of the Case with the 
appropriate laws and regulations 
regarding claims for reimbursement under 
38 U.S.C.A. § 1725 and § 1728.  The 
Supplemental Statement of the Case should 
to include the provisions of 38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120 and 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002, 
and provide notice of amended provisions 
of § 1725 and § 1728 as set forth in the 
Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub.L.No. 110-
387, § __, __Stat.__(2008).  The case 
should then be returned to the Board, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

